DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 2, 8, 9, 11, 12, 14, 16, and 18-20, are allowed over the prior art of record as amended by the applicant on 02/05/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 2 and 19.
The closest prior art of record is Fago (PGPub 2009/0270672); and Capaccio et al. (USPN 5,746,733).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a protector to be detachably fitted and attached to a medical needle, the protector comprising: 
an inclined surface provided at a proximal end portion of the protector so as to be externally exposed in a state in which the protector is attached to the medical needle, the inclined surface inclining outwardly in a radial direction of the protector from the proximal end portion toward a distal end portion of the protector, 
wherein, the inclined surface is a pressing part of the proximal end portion and configured for a finger pressing.
Specifically, regarding independent claims 2 and 19, the prior art to Fago and Capaccio, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the inclined surface of the protector is configured to, when the inclined surface of the protector is pressed toward a center of the protector in the radial direction, move forward such that a fitted state of the protector is released and the protector is detached from the medical needle.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/10/2021